
	
		I
		112th CONGRESS
		1st Session
		H. R. 1495
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			  Committee on Financial
			 Services
		
		A BILL
		To provide for an audit of all gold owned
		  by the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Reserve Transparency Act of
			 2011.
		2.Assay,
			 inventory, and audit of gold reserves
			(a)The Secretary of the Treasury is directed
			 to conduct and complete, not later than six months after the date of enactment
			 of this Act, a full assay, inventory, and audit of gold reserves of the United
			 States at the place or places where such reserves are kept, together with an
			 analysis of the sufficiency of the measures taken for the security of such
			 reserves.
			(b)(1)The Government Accountability Office shall
			 review the results of such assay, inventory, audit, and analysis and, not later
			 than nine months after the date of enactment of this Act, shall prepare and
			 transmit to the Congress a report of its findings, together with the results of
			 the assay, inventory, audit, and analysis conducted by the Secretary of the
			 Treasury.
				(2)For purposes of such assay, inventory,
			 audit, and analysis, the Government Accountability Office shall have access to
			 any depository or other facility where such reserves are kept.
				(c)The Secretary of the Treasury shall make
			 available, in order to facilitate the review of the Government Accountability
			 Office under this Act, all books, accounts, records, reports, files,
			 correspondence, memoranda, papers, or any other document, tape, or written,
			 audio, or digital record pertaining to the assay, inventory, audit, and
			 analysis required by this Act, as determined by the Government Accountability
			 Office.
			
